internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-101415-02 date date legend parent sub sub purchaser foreign parent foreign sub foreign target foreign target foreign target plr-101415-02 nominee date a date b country a company official accounting firm dear this letter responds to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent as common parent of the consolidated_group of which sub the united_states_shareholder of purchaser is a member is requesting an extension to file a sec_338 election under sec_338 with respect to sub 2’s and purchaser’s acquisition of the stock of foreign target foreign target and foreign target as described below sometimes hereinafter referred to as the election on date a all citations in this letter to regulations under sec_338 are to regulations in effect on date a additional information was received in letters dated march april and date the material information is summarized below parent is the common parent of a consolidated_group that includes sub and sub parent wholly owns sub and sub wholly owns sub sub formed purchaser as a country a corporation in order to consummate part of the stock acquisitions described below purchaser is a controlled_foreign_corporation cfc as defined in sec_957 and is not required under sec_1_6012-2 other than sec_1 g i b to file a united_states income_tax return for its taxable_year that includes date a prior to the stock acquisitions described below foreign parent wholly owned foreign sub and foreign sub wholly owned foreign target and foreign target foreign sub also owned of the stock of foreign target with the remaining one share being owned by nominee foreign parent foreign sub foreign target foreign target and foreign target are all country a corporations parent foreign parent and foreign sub entered into a stock purchase agreement under which purchaser agreed to acquire all of the stock of foreign target plr-101415-02 foreign target and foreign target held by foreign sub sub also agreed to acquire the one share of stock of foreign target held by nominee on date a purchaser pursuant to the stock purchase agreement acquired all of the stock of foreign target foreign target and foreign target held by foreign sub in exchange for cash also on date a sub acquired the one share of foreign target stock held by nominee in exchange for cash it is represented that purchaser’s acquisition of the stock of foreign target and foreign target from foreign sub and purchaser’s and sub 2's acquisition of all the stock of foreign target from foreign sub and nominee hereinafter sometimes referred to collectively as the stock acquisitions each qualified as a qualified_stock_purchase as defined in sec_338 prior to the stock acquisitions foreign target foreign target and foreign target did not file united_states income_tax returns were not subject_to united_states income_taxation and were not required under sec_1_6012-2 to file united_states income_tax returns in addition neither of foreign target foreign target or foreign target was a cfc within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect nor a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 parent intended to file the election the election was due on date b but for various reasons was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for parent’s consolidated_group or foreign target 1's foreign target 2's or foreign target 3's taxable years in which the stock acquisitions occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 plr-101415-02 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338-2t d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government the information affidavits and representations submitted by parent company official and accounting firm explain the circumstances that resulted in the failure to timely file a valid election the information establishes that parent reasonably relied on a qualified_tax professional who failed to timely file the election the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent has shown that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the election with respect to purchaser’s and sub 2's acquisition of the stock of foreign target foreign target and foreign target as described above the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the stock acquisitions in accordance with the election and the taxpayers' parent’s consolidated_group foreign target 1's foreign target 2's and foreign target 3's tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 parent must file the election on behalf of purchaser and sub in accordance with sec_1_338-2t d and e that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter must be attached to the election form parent must file or amend as applicable its consolidated tax returns to report the stock acquisitions as sec_338 transactions for the taxable_year in which these acquisitions plr-101415-02 were consummated and for any other affected_taxable_year parent must attach a copy of this letter and a copy of the election to these consolidated_returns we express no opinion as to whether the stock acquisitions each qualified as a qualified_stock_purchase under sec_338 and any other federal_income_tax consequences arising from the election in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate
